DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-14, and 16-26 are pending in the application.
	In the response filed 03/09/2021, claims 1, 3-4, 10-11, 14, 16-17, 19, 21-22, and 26 were amended, and claims 2 and 15 were cancelled.  These amendments have been entered.

Drawings
The drawings were received on 03/09/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-14, and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed by Applicant in the response filed 03/09/2021, Czinger (US Patent 9,884,663) fails to disclose particular limitations of independent claims 1 and 14.  In particular, Czinger fails to disclose that the node wall includes a plurality of openings to a plurality of channels and a plurality of sealing interfaces around the perimeter of the node wall that are configured to form a plurality of chambers such that “the channels connect the chambers together”.  Examiner notes that, while Czinger does disclose openings and channels (at the openings to ports 504, 506 and channel 507; see Fig. 7), these channels do not “connect the chambers together” as required by the claim (in this case, the “chambers” being formed by the spiral path centering feature 302 in Fig. 3b).  Rather, in Czinger the channels only connect the port(s) with a single chamber, but there are no channels to connect individual chambers to one Czinger or any other prior art device of record in such a manner, since there would have been no teaching, suggestion, or motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678